Citation Nr: 1342185	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for arthritis of the lumbar spine.

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to a compensable rating for residuals of fracture of the right tibia and fibula.

4.  Entitlement to service connection for arthritis of the bilateral knees.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Cleveland, Ohio RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Regarding the Veteran's arthritis of the lumbar spine, hypertension, and residuals of fractures of the right tibia and fibula, the Veteran's representative contends that these disabilities have worsened since the most recent (October 2008) VA medical examination.  While a new examination is not required simply because of the time which has passed since the last examination (more than five years), VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged that the current ratings do not reflect his current symptoms of hypertension, the lumbar spine, and right lower extremity.  The Veteran's representative's October 2013 statement arguably advances an implicit claim that the service connected disabilities are more severe than shown on the 2008 VA examination.  To fully assist the Veteran, a more current examination is appropriate.

Regarding the claim for service connection for arthritis of the bilateral knees, the Veteran and his representative have consistently argued a secondary service connection theory of entitlement to this benefit sought; it is alleged that arthritis of the Veteran's knees developed due to his service-connected lumbar spine disability and/or his service-connected right lower extremity disability.  38 C.F.R. § 3.310(b).

The Veteran has not received notice of what is needed to substantiate the secondary service connection theory of entitlement (or of his/VA's respective responsibilities in evidentiary development of this theory of entitlement), and the RO has not addressed this theory of entitlement in the first instance.  The October 2007 rating decision on appeal denied service connection for arthritis of the knees on a direct basis only, with no consideration of secondary service connection.  Likewise, the December 2008 statement of the case and April 2013 supplemental statement of the case also did not consider the secondary service connection theory of entitlement.   In pertinent part, the Veteran is service connected for degenerative arthritis of the lumbar spine, rated 40 percent, and residuals of a fractured right tibia and fibula with syndesmosis calcium disposition, rated 0 percent.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  The Board notes that a VA examination with a medical opinion is necessary, to include this causation theory.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, a review of the claims file found that the most recent VA treatment records in evidence (including in Virtual VA and VBMS) are from April 2013, indicating that there may be additional VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of service connection for arthritis of the bilateral knees, provide the Veteran with 38 C.F.R. § 3.159(b) notice for a claim of service connection for such disability on a secondary basis (specifically as secondary to the Veteran's service-connected arthritis of the lumbar spine and/or his residuals of fractures of the right tibia and fibula).  He should have adequate opportunity to respond.  

2.  Secure for the record copies of the complete clinical records of any (and all) pertinent VA treatment records since April 2013.  

3.  Arrange for an appropriate examination of the Veteran to ascertain the etiology of any bilateral knee disability, and to ascertain the current severity of his service-connected arthritis of the lumbar spine, hypertension, and residuals of fractures of the right tibia and fibula.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  

Examination findings pertinent to the lumbar spine disability, hypertension, and right lower extremity disability should be reported to allow for application of all potential VA rating criteria for these disabilities, including any additional neurological impairment associated with the lumbar spine disability.  Range of motion testing should be conducted, and the examiner should report any additional functional loss due to pain, weakness, fatigue, and incoordination, including during flare-ups. 

With regard to the bilateral knees, the examiner should report all current knee disorder(s) and respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral knee disability was manifested during his service or is otherwise causally related to service?


     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral knee disability is proximately due to, or caused by, his service-connected lumbar spine disability and/or his residuals of fractures of the right tibia and fibula?  

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral knee disability has been aggravated by his service-connected lumbar spine disability and/or his residuals of fractures of the right tibia and fibula?

Please provide a detailed rationale for all opinions stated. 

5.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claims, including the claim of secondary service connection for arthritis of the bilateral knees.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


